IN THE UNITED STATES DISTRICT cOURT § §m § |,,
FOR THE DISTRICT 0F MONTANA ‘ "
BILLINGS DIVISION m - 3 zma

C|erk, U S Distnct Court
District 01 Montana

   

B€I|ings
UNITED STATES OF AMERICA,
CR 18-58-BLG-SPW-1
Plaintiff,
vs. ORDER
MAURICE JOSEPH FREGIA,
Defendant.

 

 

Upon Defendant’s Moticn for Leave to File Under Seal (Doc. 68) and in
accordance with local Criminal Rule 49.1:

IT IS HEREBY ORDERED that Defendant is granted leave to file
Defendant’s Brief in Support of Motion to Suppress filed herein on January 2,
.2019, under seal.

IT IS FURTHER ORDERED that the Clerk of Court is directed to lodge
Defendant’s Brief in Support of Motion to Suppress under seal.

DATED this 3rd day of January, 2019.

)@LM.LME;V

SUSAN P. WATTERS
United States District Judge

